Appleton, C. J.
The defendants have both demurred and answered to the complainants’ bill, but the cause has been argued before us on the demui’rer alone.
The act of February 4th, 1872, c. 32, which prohibits any railroad company from constructing or maintaining any track or running any engines or cars on any street or highway so near any depot of any other railroad as to endanger the safe and convenient access to and use of such depot for ordinary depot purposes, can be regarded only as police regulation for the safety of the public. No constitutional objection is raised against its validity.
The bill alleges that the defendants are about constructing a railroad in direct violation of the provisions of this section. The demurrer admits the truth of these allegations. It must therefore be overruled.
The rule of court., 59 Maine, 605, by which the judgment on a demurrer to a bill in equity is made final was mainly intended to prevent the filing of demurrers, intended only for delay. When good cause can be shown, the court at nisi prius, have ample power to allow a repleader upon just and reasonable terms.

Demurrer overruled.

Babrows, JDaotorth, Virgin and Peters, JJ., concurred.